EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Travis Baxter on 20 October 2021.
The application has been amended as follows: 

In claim 1, line 11, after the word “piston”, the phrase – the sleeve-shaped base portion including a cylindrical outer surface and an inner surface that sealingly contacts the pump piston – has been inserted.
In claim 1, line 12, after the word “from”, the phrase – the cylindrical outer surface – has been inserted.
In claim 14, line 10, after the word “portion”, the phrase – having a cylindrical outer surface and an inner surface that sealingly contacts the pump piston,
wherein the seal further comprises a first flange projecting radially outwardly from the cylindrical outer surface – has been inserted.
In claim 14, line 13, the phrase “a radially” has been replaced with – the cylindrical –.

The following is an examiner’s statement of reasons for allowance: the limitation of a seal for a pump piston and associated conveying space and separate guide element wherein the seal comprises a substantially sleeve-shaped base with a cylindrical outer surface and an inner sealing surface and a flange projecting radially outwardly from the cylindrical outer surface and either terminates thereat as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.